--------------------------------------------------------------------------------

Exhibit 10.6
 
DEED OF PLEDGE OF SHARES
(CME Media Enterprises B.V.)


This fourteenth day of November two thousand and fourteen, there appeared before
me, Guido Marcel Portier, civil law notary officiating in Amsterdam, the
Netherlands:

1. Jan Hendrik Gerrit Visser, born in Zeist, the Netherlands, on the eleventh
day of February nineteen hundred and eighty-one, employed at Fred. Roeskestraat
100, 1076 ED Amsterdam, the Netherlands, in this respect acting as authorized
representative of:

a. Central European Media Enterprises N.V., a public company (naamloze
vennootschap) under the laws of Curaçao, having its registered offices in
Curaçao, and its office address at Schottegatweg Oost 44, Curaçao, and
registered with the Commercial Register of the Curaçao Chamber of Commerce and
Industry under number 67248 (the "Pledgor");

b. CME Media Enterprises B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, having its registered offices in Amsterdam, the
Netherlands, and its office address at Dam 5B, 1012 JS Amsterdam, the
Netherlands, and registered with the trade register of the Chambers of Commerce
under file number 33246826 (the "Company");

2. Jacob Poppe Anne Heiko Jan Lameijer, residing at Sarphatistraat 135c, 1018 GD
Amsterdam, the Netherlands, born in Rotterdam, the Netherlands, on the
twenty-eight day of February nineteen hundred eighty-five, identified by means
of his passport with number NSK4L4DL4, valid until the twenty-seventh day of May
two thousand sixteen, in this respect acting as authorized representative of:
Time Warner Inc., a corporation incorporated under the laws of the State of
Delaware, United States of America, with an address at One Time Warner Center,
New York, NY 10019, United States of America (the "Pledgee" as guarantor and as
agent under the Reimbursement Agreement and as sole creditor under each Parallel
Debt).

 
1

--------------------------------------------------------------------------------

Powers of attorney.
The authorization of the persons appearing is evidenced by three (3) written
powers of attorney, copies of which shall be attached to this deed (Annex I).
The persons appearing declared the following:
the Pledgor and the Pledgee have agreed as follows:
Whereas:

a. the Pledgor and the Pledgee wish to hereby establish a right of pledge with a
sixth priority (on the date hereof) in respect to the Shares (as defined
hereafter) under the following terms;

b. the holders of the Existing Rights of Pledge (as defined hereafter) have
approved the creation of the Right of Pledge (as defined hereafter), as appears
from the Amended Intercreditor Agreement (as defined hereafter).

Definitions.
Article 1.
In this deed, the following words shall have the following meaning:

a. the "Amended Intercreditor Agreement": the intercreditor agreement dated the
twenty-first day of July two thousand and six (and amended and restated on the
sixteenth day of May two thousand and seven, on the twenty-second day of August
two thousand and seven, the tenth day of March two thousand and eight, the
seventeenth day of September two thousand and nine, the twenty-ninth day of
September two thousand nine, the twenty-first day of October two thousand and
ten, the eighteenth day of February two thousand and eleven, the eighth day of
October two thousand and twelve, the second day of May two thousand and fourteen
and as further amended and restated on this fourteenth day of November two
thousand and fourteen) by and between (among others) Central European Media
Enterprises Ltd., the Pledgor, the Company, Citibank, N.A., London Branch (in
its capacity as trustee under the 2010 Indenture), BNP Paribas Trust Corporation
UK Limited (in its capacity as security agent under the 2010 Indenture),
Deutsche Bank Trust Company Americas (in its capacity as trustee and security
agent under the 2011 Indenture), Deutsche Bank Trust Company Americas (in its
capacity as trustee and security agent under the 2014 Indenture) and the Pledgee
(in its capacity as (i) security agent under the 2014 Term Loan and the 2014 RCF
(as defined therein) and (ii) guarantor and agent under the Reimbursement
Agreement);

b. an "Event of Default": each "Event of Default" as defined in the
Reimbursement Agreement;

c. an "Event of Statutory Default": each Event of Default which also constitutes
a default (verzuim) in the fulfilment of the Secured Obligations within the
meaning of Section 3:248 of the Dutch Civil Code;

d. "Existing Rights of Pledge": the rights of pledge on the Shares (as defined
hereinafter) created in favor of (i) BNP Paribas Trust Corporation UK Limited,
on the twenty-first day of October two thousand and ten pursuant to that certain
notarial deed of pledge dated the twenty-first day of October two thousand and
ten by and between the Pledgor, BNP Paribas Trust Corporation UK Limited and the
Company, (ii) Deutsche Bank Trust Company Americas, on the eighteenth day of
February two thousand and eleven pursuant to that certain notarial deed of
pledge dated the eighteenth day of February two thousand and eleven by and
between the Pledgor, Deutsche Bank Trust Company Americas and the Company, (iii)
Time Warner Inc., on the second day of May two thousand and fourteen pursuant to
that certain notarial deed of pledge dated the second day of May two thousand
and fourteen by and between the Pledgor, Pledgee and the Company, (iv) Time
Warner Inc., on the second day of May two thousand and fourteen pursuant to that
certain notarial deed of pledge dated the second day of May two thousand and
fourteen by and between the Pledgor, Pledgee and the Company and (v) Deutsche
Bank Trust Company Americas, on the second day of May two thousand and fourteen
pursuant to that certain notarial deed of pledge dated the second day of May two
thousand and fourteen by and between the Pledgor, Deutsche Bank Trust Company
Americas and the Company;

 
2

--------------------------------------------------------------------------------

e. "Future Shares": any and all future shares in the capital of the Company to
be acquired (either through issue, purchase, distribution or otherwise) by the
Pledgor after the date of this deed;

f. the "Guarantee": the guarantee dated this fourteenth day of November two
thousand and fourteen by and between the Pledgor and the Company as subsidiary
guarantors and the Pledgee as guarantor and agent under the Reimbursement
Agreement.

g. a “Parallel Debt”: a Parallel Debt (as defined in Section 26 of the
Guarantee).

h. the "Present Shares": one hundred ninety-nine thousand nine hundred and
ninety-nine (199,999) ordinary shares in the capital of the Company owned by the
Pledgor, numbered 1 through 199,997, and 199,999 and 200,000, each share having
a nominal value of one Netherlands Guilder (NLG 1) or (converted into euro in
accordance with section 2:178c of the Dutch Civil Code) forty-five eurocent (EUR
0.45);

i. the "Reimbursement Agreement": the reimbursement agreement dated this
fourteenth day of November two thousand and fourteen by and between Central
European Media Enterprises Ltd., as borrower and the Pledgee as CME Credit
Guarantor and agent.

j. the "Right of Pledge": the right of pledge with a sixth priority (on the date
hereof) in respect of the Shares established by the execution of this deed;

k. the "Secured Obligations": all present and future obligations and liabilities
consisting of monetary payment obligations (verbintenissen tot betaling van een
geldsom) of the Pledgor to the Pledgee, whether actual or contingent, whether
owed jointly, severally or in any other capacity whatsoever, under or in
connection with its Parallel Debt, provided that no obligation or liability
shall be included in the definition of “Secured Obligations” to the extent that,
if it were so included, the Right of Pledge (or any part thereof) or any
provision of this deed would be unlawful or prohibited by any applicable law;

l. the "Shares": collectively, the Present Shares and the Future Shares;

m. "Voting Event": the occurrence of an Event of Statutory Default of which the
Pledgee has given notice to the Pledgor and the Company;

 
3

--------------------------------------------------------------------------------

n. the "2010 Indenture": the indenture dated the twenty-first day of October two
thousand and ten by and between (among others) CET 21 spol s r.o. as issuer, and
Citibank, N.A., London Branch as trustee;

o. the “2011 Indenture”: the indenture dated the eighteenth day of February two
thousand and eleven by and between (among others) Central European Media
Enterprises Ltd. as issuer, the Pledgor and the Company as guarantors, and
Deutsche Bank Trust Company Americas as trustee, security agent, paying agent,
conversion agent, transfer agent and registrar;

p. the “2014 Term Loan”: the term loan credit agreement dated twenty eighth day
of February two thousand and fourteen, as amended and restated on fourteenth day
of November two thousand and fourteen, by and between Central European Media
Enterprises Ltd. as borrower, the lenders party thereto from time to time and
Time Warner Inc. as security agent and administrative agent ;

q. the “2014 RCF”: the revolving loan credit facility agreement dated second day
of May two thousand and fourteen, as amended and restated on fourteenth day of
November two thousand and fourteen, by and between Central European Media
Enterprises Ltd. as borrower, the lenders party thereto from time to time and
Time Warner Inc. as security agent and administrative agent; and

r. the “2014 Indenture”: the indenture dated second day of May two thousand and
fourteen by and between (among others) Central European Media Enterprises Ltd.
as issuer, the Pledgor and the Company as guarantors and Deutsche Bank Trust
Company Americas, as trustee, paying agent, transfer agent and registrar.



Agreement to pledge.
Article 2.

1. To secure the performance of the Secured Obligations, the Pledgor and the
Pledgee hereby agree that the Pledgor will establish the Right of Pledge in
favor of the Pledgee, which the Pledgee hereby accepts.

2. If and to the extent at any time it shall appear that any right of pledge
created hereby or pursuant hereto shall not have the ranking as referred to in
the definition of Right of Pledge, the Pledgor and the Pledgee confirm, and – to
the extent necessary – hereby further agree, that a valid right of pledge has or
shall nevertheless have been created which shall have the highest possible
ranking as permitted under Dutch law.

Pledge of shares.
Article 3.

1. To secure the performance of the Secured Obligations, the Pledgor hereby
establishes the Right of Pledge in favor of the Pledgee, which the Pledgee
hereby accepts. The Right of Pledge is one and indivisible (één en ondeelbaar).
The Right of Pledge shall not be affected by one or more but not all of the
Secured Obligations being discharged or the Secured Obligations being amended.
The Right of Pledge includes a right of pledge over all accessory rights
(afhankelijke rechten) and all ancillary rights (nevenrechten) attached to the
Shares.

 
4

--------------------------------------------------------------------------------

2. The right of pledge on the Future Shares shall be effected ipso facto at the
time the Pledgor becomes authorised to dispose (beschikkingsbevoegd) of such
Future Shares and to the extent any further action shall be required to
effectuate such right of pledge on Future Shares the Pledgor agrees to take such
action and herewith grants an irrevocable power of attorney to the Pledgee to
take such action on behalf of the Pledgor.

Voting rights.
Article 4.

1. The voting and other consensual rights and similar rights or powers attaching
to the Shares or any part thereof (the "Voting Rights") are hereby transferred
by the Pledgor to the Pledgee under the conditions precedent (opschortende
voorwaarden) of (i) the occurrence of a Voting Event and (ii) the termination
and/or release of the Existing Rights of Pledge. This conditional transfer of
Voting Rights was approved by the shareholders meeting of the Company in a
written resolution adopted outside of a general meeting on this fourteenth day
of November two thousand and fourteen. Until the occurrence of a Voting Event
and subject to the termination and/or release of the Existing Rights of Pledge,
the Pledgor may exercise any and all such Voting Rights, save:

(a) that no such exercise may violate or be inconsistent with the express terms
or purpose of this deed, the Existing Rights of Pledge, the Reimbursement
Agreement and/or the Guarantee;

(b) that no such exercise may have the effect of impairing the position or
interests of the Pledgee hereunder; and

  (c) as set out in Article 4.2 below.

2. Upon the occurrence of a Voting Event and subject to the termination or
release of the Existing Rights of Pledge:

(a) any and all rights of the Pledgor to exercise the Voting Rights which it is
entitled to exercise pursuant to Article 4.1 above shall cease automatically
without further notice to the Pledgor being required and the Pledgee shall have
the sole and exclusive right, but not the obligation, and authority to exercise
such Voting Rights and shall be entitled to exercise or refrain from exercising
such rights in such manner as the Pledgee may in its absolute discretion deem
fit; and

(b) the Pledgee shall immediately be entitled, but not obliged, at any time at
its sole discretion, to effect the resignation of and/or to dismiss the
directors of the Company or any of them, and to appoint new directors of the
Company and the Pledgor hereby undertakes to do all things and execute all
documents and instruments as may be required by the Pledgee to ensure the
effectiveness of any such resignations, dismissals or appointments.

3. By signing this deed, the Company confirms (and the other parties agree) that
a written notice from the Pledgee to the Company stating that a Voting Event has
occurred, shall be sufficient for the Company to accept the Pledgee as being
exclusively entitled to such rights and other powers which it is entitled to
exercise pursuant to this Article 4 upon the occurrence of such a Voting Event
and subject to the termination and/or release of the Existing Rights of Pledge.

 
5

--------------------------------------------------------------------------------

4. The Pledgor and the Company agree to notify the Pledgee immediately in
writing of any event or circumstance which could be of material importance to
the Pledgee with a view to the preservation and exercise of the Pledgee’s rights
under or pursuant to this deed, such as (without limitation) the filing of a
petition for the bankruptcy (faillissement) of the Pledgor, the filing of a
petition for a moratorium of payments (surseance van betaling) by the Pledgor,
attachment or garnishment of the Pledgor’s assets, the termination of any one of
the Pledgor’s commercial activities or its dissolution.

5. Upon the occurrence of a Voting Event and subject to the termination and/or
release of the Existing Rights of Pledge, the Pledgee shall have the rights
which the law attributes to holders of depositary receipts with meeting rights
(vergaderrechten) of shares in its capital.

6. During the term of the Right of Pledge, the foregoing provisions of this
Article 4 with respect to the Voting Rights on the Present Shares also apply to
the Future Shares. In addition, the Pledgor and the Pledgee shall, if reasonably
practicable, at the time of or, if not practicable at such time, as soon as
reasonably practicable after the acquisition of such Future Shares, arrange that
the attribution of the Voting Rights attaching thereto shall be ratified if that
is reasonably deemed necessary, to enable the Pledgee to exercise such voting
rights upon the occurrence of the conditions precedent as provided in Article
4.1 of this deed. If such ratification is, at the Pledgee's sole discretion, not
obtained in time, the Pledgor shall fully co-operate in the taking of such other
reasonable measures relating to such transfer of voting rights as are proposed
by the Pledgee.

Authority to collect.
Article 5.

1. The authority to collect dividends, distributions from reserves, repayments
of capital and all other distributions and payments in any form, which, at any
time, during the term of the Right of Pledge, become payable in respect of any
one or more of the Shares, shall accrue to the Pledgee, as provided for in
paragraph 1 of Section 3:246 of the Dutch Civil Code, subject to the termination
and/or release of the Existing Rights of Pledge.

2. In derogation of the provisions of Article 5.1 above, the Pledgee hereby
grants approval to the Pledgor to collect all dividends, distributions from
reserves, repayments of capital and all other distributions and payments in any
form, which, at any time, during the term of the Right of Pledge, become payable
on any one or more of the Shares, subject to the termination and/or release of
the Existing Rights of Pledge.

3. The Pledgee may terminate the authorization mentioned in Article 5.2 above
upon occurrence of an Event of Default only. Termination of the authorization is
made by written statement to that effect, by the Pledgee to the Pledgor, copied
to the Company.

 
6

--------------------------------------------------------------------------------

Further obligations of the Pledgor.
Article 6.
The Pledgor assumes the following obligations vis-à-vis the Pledgee:

a. on first demand in writing from the Pledgee, the Pledgor shall take all
actions, and draw up and sign all supplementary documents as the Pledgee may
consider necessary or desirable for the performance of the Pledgor's obligations
under this deed, and to fully cooperate so as to enable the Pledgee to exercise
his rights, with due regard to the relevant provisions of the Existing Rights of
Pledge;

b. the Pledgor shall, on first demand from the Pledgee, submit to the Pledgee
all requested material information and data with respect to the Shares;

c. during the term of the Right of Pledge, the Pledgor shall not alienate,
pledge or in any other way encumber the Shares, (depositary receipts for) shares
and/or rights to acquire (depository receipts for) shares in the capital of the
Company without the prior written consent of the Pledgee except for an
encumbrance permitted in accordance with the provisions of the Reimbursement
Agreement, the Amended Intercreditor Agreement or the Guarantee;

d. the Pledgor shall with due regard to the relevant provisions of the Existing
Rights of Pledge provide that the (depositary receipts for) Future Shares and/or
rights to acquire (depositary receipts for) Future Shares in the capital of the
Company it acquires after execution of this deed shall be pledgeable, and that
the transferability thereof shall not be more cumbersome than the
transferability of the Shares;

e. whenever the Pledgor is aware that the Company is involved in the preparation
of a legal merger or demerger as a result of which the Company would cease to
exist, the Pledgor shall inform the Pledgee thereof in writing immediately; and

f. whenever the Pledgor is aware that actions have been taken for the
winding-up, dissolution, administration, bankruptcy, suspension of payments or
reorganization of the Company, or that an Event of Statutory Default has
occurred, the Pledgor shall inform the Pledgee thereof in writing immediately.

Warranties. Declarations.
Article 7.

1. The Pledgor warrants to the Pledgee that, at this time, the following is
correct:

a. the Company is a private company with limited liability, legally established
under the laws of the Netherlands by notarial deed, executed before H. van
Wilsum, at that time civil law notary officiating in Amsterdam, the Netherlands,
on the third day of August nineteen hundred and ninety-four. The articles of
association of the Company were last partially amended by deed executed before a
substitute of M.P. Bongard, civil law notary officiating in Amsterdam, the
Netherlands, on the thirty-first day of May nineteen hundred and ninety-eight. A
copy of the present articles of association shall be attached to this deed
(Annex II). The Company is currently registered with the trade register of the
Chamber of Commerce for Amsterdam, the Netherlands, under file number 33246826.
A copy of the extract from the trade register shall be attached to this deed
(Annex III);

 
7

--------------------------------------------------------------------------------

b. the Company has not been dissolved, and no resolution has been adopted to
dissolve the Company, nor has any request therefor been filed, nor has any
notice by the Chambers of Commerce, as described in Section 2:19a of the Dutch
Civil Code, been received. The Company has not been declared bankrupt nor has a
suspension of payment been granted, nor have any requests thereto been filed nor
are any such petitions anticipated;

c. the shareholders' register of the Company is completely accurate and up to
date. A copy of the shareholders' register is attached to this deed (Annex IV);

d. the entire issued share capital of the Company consists of two hundred
thousand (200,000) ordinary shares, numbered 1 through 200,000; one (1) share
with the number 199,998 is held by the Company in its own capital and all of the
issued shares are fully paid-up; the Company has not granted any rights to
subscribe for shares in its capital which have not yet been exercised;

e. the Pledgor has a complete and unencumbered right to the Present Shares, with
the exception of the Existing Rights of Pledge, and any attachments made after
the date of this deed, and its rights to the Shares are not subjected to
revocation (herroeping), rescission (ontbinding) or any form of annulment
(vernietiging) whatsoever;

f. the Pledgor has not been deprived of the authority to alienate the Shares by
virtue of Section 2:22a subsection 1 of the Dutch Civil Code;

g. the Shares are not subject to either (limited) rights or obligations to
transfer to third parties or claims based on contracts of any nature and have
not been encumbered with any attachment, except for the Existing Rights of
Pledge;

h. the Pledgor is authorized to establish the Right of Pledge and is entitled to
transfer the voting rights pertaining to the Shares to the Pledgee, subject to
the Existing Rights of Pledge and in accordance with Article 4.1 above;

i. all resolutions and approvals, required for establishing the Right of Pledge
with the transfer to the Pledgee of the voting rights pertaining to the Shares
pursuant to Article 4.1 above, have been adopted and/or obtained respectively;

j. the obligations of the Pledgor and the Company vis-à-vis the Pledgee,
resulting from the Reimbursement Agreement, the Guarantee and this deed (as the
case may be), are lawful obligations of the Pledgor and the Company,
respectively, and are legally enforceable against the Pledgor and the Company,
respectively subject to the Amended Intercreditor Agreement;

k. the assumption and performance by the Pledgor and the Company respectively of
the obligations vis-à-vis the Pledgee resulting from the Reimbursement
Agreement, the Guarantee, the Amended Intercreditor Agreement and this deed are
not contrary to any provision of applicable law or any agreement to which the
Pledgor or the Company is a party, or by which the Pledgor or the Company is
bound in any other way; and

 
8

--------------------------------------------------------------------------------

l. the Pledgor has provided the Pledgee with all information and data with
respect to the Shares which the Pledgor reasonably believes to be of importance
to the Pledgee.

2. Furthermore, the Pledgor hereby declares to have acquired the Present Shares
as follows:

- as for the numbers 1 through 199,997 pursuant to a notarial deed of transfer
of shares, executed before H. van Wilsum, mentioned above, on the nineteenth day
of September nineteen hundred and ninety-four; and

- as for the numbers 199,999 and 200,000 pursuant to a notarial deed of issuance
of shares, issued before R.W. Clumpkens, civil law notary officiating in
Amsterdam, the Netherlands, on the sixteenth day of December nineteen hundred
and ninety-six.

Exercise of the Right of Pledge.
Article 8.

1. Upon the occurrence of an Event of Statutory Default, the Pledgee has
(without any further notice (ingebrekestelling) being required), with due regard
to the relevant provisions of the Existing Rights of Pledge, and the Amended
Intercreditor Agreement, the right to exercise all rights and powers which the
Pledgee has under Dutch law as holder of a right of pledge over the Shares, and
the Pledgee shall be authorized to sell the Shares or part thereof, in
accordance with Section 3:248 of the Dutch Civil Code, without prejudice to the
provision of Section 3:251 of the Dutch Civil Code, in order to recover the
proceeds thereof.

2. The blocking clause contained in the articles of association of the Company
shall apply to the transfer of the Shares by the Pledgee, it being understood
that the Pledgee shall, with due regard to the relevant provisions of the
Existing Rights of Pledge, exercise all of the Pledgor's rights relevant to the
alienation and transfer of the Shares, and that the Pledgee shall fulfill the
Pledgor's obligations relevant thereto.

3. The Pledgee shall be entitled, following a sale pursuant to this Article 8,
to have the Present Shares and the Future Shares registered in the name of the
new shareholder and - to the extent necessary, on behalf of the Pledgor - to
perform any action and execute any agreement required by law or by the articles
of association of the Company to that effect.

4. The terms and conditions and location of the public sale pursuant to this
Article 8 shall be determined by the Pledgee, taking into consideration local
practice and customary terms and conditions.

5. In the event the Pledgee enforces execution of the Right of Pledge, the
Pledgee shall, with due regard to the relevant provisions of the Existing Rights
of Pledge, following payment of the enforcement costs from the proceeds,
allocate the net proceeds to fulfill the Secured Obligations.

 
9

--------------------------------------------------------------------------------

6. The Pledgee does not bear the obligations referred to in Sections 3:249 and
3:252 of the Dutch Civil Code towards others than the Pledgor.

Termination.
Article 9.

1. The Right of Pledge shall terminate if and when (a) any and all Secured
Obligations have been irrevocably and unconditionally fulfilled, or (b) any and
all Secured Obligations have been otherwise terminated or cancelled.

2. The Pledgee shall be entitled to terminate the Right of Pledge in whole or in
part at any time. Termination shall be effectuated by a written notification to
that effect by the Pledgee to the Pledgor with copy to the Company.

Final provisions.
Article 10.

1. Any notices or other communication under or in connection with this deed
shall be in writing in the English language and shall be delivered personally or
by registered mail or fax. Proof of posting shall be deemed to be proof of
receipt:

(i) in the case of hand delivery: on the day the notice is received by
recipient;

(ii) in the case of a registered letter: on the third business day after
posting; or

  (iii) in the case of a fax transmission: upon receipt of fax confirmation.

Notices and other communications under this deed may in each case be sent to the
following address of the parties hereto:
Address Pledgor:
Central European Media Enterprises N.V.
c/o Curaçao Corporation Company N.V.
Schottegatweg Oost 44
Curaçao
Fax number: + 5999 732 2500
Attention: Managing Director
with a copy to:
CME Media Services Limited
Kříženeckého náměstí 1078/5
152 00 Prague 5 – Barrandov
Czech Republic
Fax number: +420 242 464 483
Attention: Legal Department
 
10

--------------------------------------------------------------------------------

Address Pledgee:
Time Warner Inc.
One Time Warner Center,
New York, NY 10019,
Attention Chief Financial Officer
(Facsimile No. + 1 (212) 484-7175),


with copies to its General Counsel
(Facsimile No. + 1 (212) 484-7167)
and its Treasurer
(Facsimile No. + 1 (212) 484-7151)


Address of the Company:
CME Media Enterprises B.V.
Dam 5B
1012 JS Amsterdam
The Netherlands
Fax number: +31 204231404
Attention: Finance Officer
with a copy to:
CME Media Services Limited
Kříženeckého náměstí 1078/5
152 00 Prague 5 – Barrandov
Czech Republic
Fax number: +420 242 464 483
Attention: Legal Department
or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.

2. As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with its books shall constitute full
proof, subject to proof to the contrary, it being understood that in the event
of a disagreement with respect thereto, the Pledgee shall be authorized to
exercise his right of execution, with due observance of the obligation of the
Pledgee to pay over all amounts which afterwards would appear to be received by
him in excess of his rights and with due regard to the relevant provisions of
the Existing Rights of Pledge.

3. The Right of Pledge, including all provisions of this deed, shall be governed
by the laws of the Netherlands.

4. The competent court of law in Amsterdam, the Netherlands, shall have
non-exclusive jurisdiction with regard to all disputes relating to the Right of
Pledge and/or this deed.

5. If a provision of this deed is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect the legality, validity or
enforceability of any other provision of this deed in that jurisdiction and the
legality, validity or enforceability in other jurisdictions of that or any other
provision of this deed.

 
11

--------------------------------------------------------------------------------

6. All costs, fees, taxes and other amounts (including notarial fees, taxes,
legal fees, registration fees, translation costs and stamp duties) incurred by
the Pledgee in connection with the negotiation, creation or execution of any
documentation in connection with the Right of Pledge and the enforcement of the
Right of Pledge will be for the account of the Pledgor.

7. The Pledgor, the Company and the Pledgee hereby waive, to the fullest extent
permitted by law, their right to rescind (ontbinden) this deed pursuant to
failure in the performance of one or more of their obligations as referred to in
Section 6:265 of the Dutch Civil Code or on any other ground, to suspend
(opschorten) any of its obligations under this deed pursuant to section 6:52,
6:262 or 6:263 of the Dutch Civil Code or on any other ground, and to nullify
(vernietigen) this deed pursuant to section 6:228 of the Dutch Civil Code or on
any other ground.

8. The Pledgee shall not be obligated to give notice of a sale to someone other
than to the Pledgor as referred to in the Sections 3:249 and 3:252 of the Dutch
Civil Code.

9. Neither the Pledgee, nor any of its respective officers, employees or agents
will be in any way liable or responsible to the Pledgor or the Company or any
other party for any loss or liability of any kind arising from any act or
omission by it of any kind (whether as mortgagee in possession or otherwise) in
relation to the Right of Pledge or this deed, except to the extent caused by its
own negligence or wilful misconduct. The Pledgor shall indemnify the Pledgee in
respect of all losses, claims or liabilities (including reasonable expenses)
incurred by the Pledgee in connection with its acceptance of the Right of Pledge
and the exercise by the Pledgee of any rights or powers vested in it hereunder,
other than losses, claims or liabilities resulting from the wilful misconduct or
negligence of the Pledgee.

10. The Pledgor is not entitled to file a request with the voorzieningenrechter
of the district court to sell the Shares in a manner which deviates from the
sale in public as referred to in Section 3:251 paragraph 1 of the Dutch Civil
Code.

11. The parties hereto acknowledge that in accordance with Section 326 of the
USA Patriot Act the Pledgee, as a financial institution, is required, in order
to help fight the funding of terrorism and money laundering, to obtain, verify,
and record information that identifies each person or legal entity that
establishes a relationship or opens an account. The parties to this deed agree
that they will provide the Pledgee with such information as it may request in
order to satisfy the requirements of the USA Patriot Act.

FINALLY, THE COMPANY HAS DECLARED:

a. that it acknowledges the aforementioned Right of Pledge;

b. that it has been informed of the provisions under which the Right of Pledge
is established, and fully cooperates with the implementation thereof;

c. that no facts or circumstances are known to the Company, which in any way are
inconsistent with the warranties and declarations of the Pledgor stated in this
deed;

d. it shall register in the Company's shareholders' register that the Shares are
encumbered with a right of pledge in favor of the Pledgee, that, subject to the
provisions of Article 4, the Pledgee has the Voting Rights and to whom, the
Pledgor or the Pledgee, the rights accrue which the law attributes to holders of
depositary receipts with meeting rights (vergaderrechten) of shares in the
capital of a company;

 
12

--------------------------------------------------------------------------------

e. that all resolutions and approvals required from the Company for establishing
a right of pledge with a sixth priority (on the date hereof) on the Shares by
the Pledgor in favor of the Pledgee under the provisions contained in this deed,
have been adopted and received respectively;

f. that it is a private company with limited liability, duly incorporated and
validly existing under the laws of the Netherlands and is registered in the
trade register of the Chamber of Commerce for Amsterdam, the Netherlands, under
number 33246826 and that the information contained in the trade register is
correct and complete;

g. that the Company has not been dissolved, nor has a resolution to dissolve the
Company been approved nor has a petition been filed to dissolve the Company, nor
has a notice from the Chamber of Commerce pursuant to Section 2:19a paragraph 3
of the Dutch Civil Code been received; and

h. that the Company has not been declared bankrupt, nor has a suspension of
payments, including any other types of regulations with similar legal
consequences been granted, nor have any petitions thereto been filed nor are any
such petitions expected.

End.
The persons appearing are known to me, civil law notary.
This deed was executed in Amsterdam, the Netherlands, on the date stated in the
first paragraph of this deed. The contents of the deed have been stated and
clarified to the person appearing. The persons appearing have declared not to
wish the deed to be fully read out, to have noted the contents of the deed
timely before its execution and to agree with the contents. After limited
reading, this deed was signed first by the persons appearing and thereafter by
me, civil law notary.
 
13

--------------------------------------------------------------------------------